—Judgment, Supreme Court, Bronx County (Stephen Barrett, J.), rendered June 1, 1988, convicting defendant, upon a jury’s verdict, of robbery in the first degree (Penal Law § 160.15 [3]), robbery in the second degree (Penal Law § 160.10 [2] [a]), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]), unanimously affirmed.
The only claim raised by defendant relates to purported vouching by the prosecutor during summation, when he said that the two complainants had "no motive to lie” and had testified to "exactly what had happened out there.” Counsel never objected or otherwise drew the court’s attention to these remarks, and has waived his claim for review as a matter of law (CPL 470.05 [2]; People v Love, 57 NY2d 1023, 1025 [1982]).
There is no reason to review in the interest of justice. Although it would have been better to preface the comments with qualifying language, the comments appropriately responded to defense counsel’s comments, and the error is de minimis. Concur — Kupferman, J. P., Carro, Asch, Rosenberger and Smith, JJ.